UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2013 Date of reporting period:September 30, 2013 Item 1. Reports to Stockholders. www.CoveStreetFunds.com Cove Street Capital Small Cap Value Fund ANNUAL REPORT | September 30, 2013 THIS PAGE INTENTIONALLY LEFT BLANK LETTER TO SHAREHOLDERS (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2013 DEAR FELLOW SHAREHOLDER: As we look back at our fiscal year, we certainly did not begin the year expecting the level of absolute performance we achieved for the Cove Street Capital Small Cap Value Fund (“the Fund”), as it comes off the back of a strong previous year. We are believers in a rough sort of mean reversion, which essentially states that exceptional performance in some ways “steals” from future performance—just as difficult near-term performance in some ways could represent pent-up future performance. This statement of course presupposes personnel consistency in your fund’s investment advisor as well as no noticeable diminution of his/her mental abilities. With all the usual caveats and legal disclaimers, we are bullish on the latter sentence but somewhat cautious vis-à-vis the mean reversion. TOTAL RETURN (%) as of September 30, 2013| Symbol CSCSX 3 YEAR 1 3 5 10 INCEPTION MONTH to DATE YEAR YEAR YEAR YEAR (9/30/98) Cove Street Capital Small Cap Value Fund Russell 2000® Index Russell 2000® Value Index Russell 2500™ Value Index Performance shown for the period September 30, 1998 to January 20, 2012 reflects performance for Cove Street Capital Small Cap Value Fund, a series of CNI Charter Funds, the predecessor to Cove Street Capital Small Cap Value Fund “The Fund”. The Fund has the same portfolio manager and substantially similar investment strategies to the predecessor fund. Effective September 10, 2013, the Investor Class eliminated all sales charges on purchases. Prior to that date, purchases were subject to a maximum sales charge of 3.50%. The returns shown for the Investor Class do not reflect any sales charges. If they had, the returns would be lower. Returns for periods greater than 1 year are annualized. The performance data quoted represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. For performance data current to the most recent month end, please call 1-866-497-0097. The gross expense ratio is 2.22%. Investment performance reflects contractual fee waivers in effect through 5/31/14 to keep the expense ratio (excluding acquired fund fees and expenses, brokerage commissions, interest, taxes and extraordinary expenses) at or below 1.69% (Expense Cap). In the absence of such fee waivers, total return would be reduced. The Fund imposes a 2.00% redemption fee on shares sold within 60 days of purchase. Performance data does not reflect the redemption fee. If it had, return would be reduced. Looking backward for a moment, there have been four large contributors to our performance over the past few years. With a hint of modesty, we would first note a focused investment team, supported by first class administrative partners and associates who are operating in a thoughtful and supportive environment that is dedicated to performance. That may sound somewhat cheesy, but I have been around long enough to know how often such a structure is the exception rather than the rule. Having a cohesive team might not always help, but I can assure you that in a difficult environment, not having one will always hurt. We stick to a disciplined process of searching for, diligencing, and purchasing undervalued businesses, and when pricing becomes extreme, we sell them. It’s fiendishly simple. The second factor can generally be termed “fewer mistakes.” We are sometimes in awe of how a perfectly reasonable decision to purchase a reasonable business at a solid value turns into a multi-year, multi-bagger. Try as we might, it 1 LETTER TO SHAREHOLDERS (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2013 remains difficult to bottle the secret sauce that differentiates the wonderful from the solid. Mistakes on the other hand, are mostly “reverse engineered” from the start. Good research and process is likely to produce favorable returns if you are able to identify what is likely to go wrong if something actually goes wrong. Mistakes thus result from making an incorrect decision with the information at hand, an outcome that is obviously not ideal; but occasionally being wrong can support the forward movement of process toward further success. In other words, we learn something. In other words, good performance is as much about the avoidance of large mistakes as it is picking winners. We have managed to keep our mistakes to a handful—we will note them in more detail below. The third and fourth issues are tied at the hip. The Federal Reserve’s determination to keep interest rates lower than a market clearing rate (3) has finally bludgeoned a marginal chunk of investment dollars to move toward equity investment and away from risk adverse assets (4). While all else being equal is usually a preface to what is about to be an inaccurate assumption, I continue to stand behind the statement that the world is still fearful and sees the next Lehman Brothers behind every less than cheery headline. Under the fear and greed pendulum, equity markets seem to be locked in the middle, which is not suggestive of a 2007 world on the verge of impending pain. On the other hand, no one likes a world with rising interest rates and whatever silly word you would like to make into a verb to describe an inflection point in Federal Reserve policy, it is just another name for rising interest rates. While I can rant until I am blue in the face that we do not “present value” companies using 1% discount rates, my 29 years in the investment business—that encompasses tens of thousands of pages of reading financial history of the prior 80 years—is very clear: “equity markets” like falling rates more than rising rates. This inflection in Federal Reserve policy which is INEVITABLE will produce Sturm und Drang that could derail intermediate term progress in many stock prices, including our own. Enough said. WHAT HAPPENED 1-Year ending September 30, 2013| Symbol CSCSX AVERAGE WEIGHT RETURN CONTRIBUTION 5 CONTRIBUTORS (%) (%) (%) LIVE NATION ENTERTAINMENT CROSSTEX ENERGY SPARTECH 0.20 53.31 2.01 SEALED AIR HARMAN INTERNATIONAL INDUSTRIES 5 DETRACTORS (%) (%) (%) CENTRAL GARDEN & PET CO – CL A -45.20 -2.13 ARTIO GLOBAL INVESTORS -32.03 -1.03 AVID TECHNOLOGY 2.62 -35.62 -0.74 BARNES & NOBLE -18.49 -0.63 APPROACH RESOURCES -12.03 -0.53 The 5 Contributors measure the top five contributors to the portfolio’s total return and the 5 Detractors measure the five bottom contributors to the portfolio’s return. Average Weight shown is a calculation of the average percentage held of each included company over the course of the one year period ending September 30, 2013. Return is the total return for each included company over the course of the one year period ending September 30, 2013. Contribution is a ranked measure of how each included company contributed to the Fund over the course of the one year period ending September 30, 2013. 2 LETTER TO SHAREHOLDERS (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2013 We have touched on most of our “detractors” in previous quarterly Letters to Shareholders. Approach Resources remains our largest portfolio position at basically a breakeven cost position. Our detailed research continues to support a net asset value “easily” 50% higher than the current share price with optionality to become a huge winner. If I told you I buried $3 billion in cash but you only have the muscle to dig up $125mm a year, would you value me at the former or the latter number? “Wall Street” is choosing something closer to the former; we lean toward the latter. The Permian region of Texas has become a “crowded neighborhood” in the words of the CEO, and Approach has been toiling away in the Southern Permian since 2004 with a land cost 1/20th of some of the newer entrants’ cost. The CEO receives $40mm in a “change in control.” We like our position. Avid Technology (AVID) is a work in progress. We originally saw a mission critical software company for media and music production that was in the midst of what we thought was a very important strategic move to get out of the consumer business. The goal was to focus on its high-end, technically demanding customer base and raise margins to reasonable levels. What has happened on the way to the bank is an accounting gaffe regarding warranty and service accounting that is producing a restatement of tens of thousands of “sales,” forcing AVID to shift the timing of the accounting recognition of said transactions. This process is long, expensive and embarrassing, none of which helps outside investors. It has also produced a new CEO and CFO, an outcome that we would speculatively argue is a positive. Unfortunately, this is a forward-looking statement if there ever was one, since the company has been living in a cave for most of the year. We see this is a big opportunity when there is visibility, but in the meantime we have been “early.” Live Nation was our biggest winner and one of our biggest positions this past year and we frankly did not see it coming to this degree. What we did see was a strong cyclical year for concerts and an underappreciation of management’s ability to take those revenues and deliver them to the cash flow statement. That worked as planned. What we did not see but are very happy to have experienced was a big shake-up in a dual management structure, the movement of some less than shareholder friendly big-wigs off the Board, and the settlement of a large lawsuit in Live Nation’s favor. Good things can happen to cheap stocks. Also under the heading of good things happen to cheap stocks was Westell Technology. This was a busted company from the 2000 tech crash that we purchased for under the value of its cash. Unfortunately, that was pretty much all they had. We flew to Aurora, Illinois (yes, of Wayne’s World fame) and met with the CEO, who had done a nice job of cleaning up a mess to produce said pile of cash. The critical variable was easily identified—is he also the guy to invest this money intelligently to hit his goal of ‘being like Adtran,’ a former holding of ours with a terrific business model in telecom and technology? Our weighted probability assessment was yes, and after 18 months of watching our nails grow, Westell spent one third of its cash pile on an interesting wireless monitoring company called Kentrox at what seems to be an excellent price. Voila, Westell picked up some new investors who “now” see something. Both Approach (a little early) and Westell represent examples of how we have made successful investments by taking advantage of the “time arbitrage” available in public markets. At the right price, we are willing to take on people’s inability to answer the question of “when is it going to happen?” We often don’t have the answer either, but a discounted price provides us with a margin of safety and a comfort level to wait. Before we move forward, a word about something unpleasant—taxes. In running this fund for over a decade, we have had two years where we had what I call material amounts of recognized gains to report and this is one of them. The short story is that good performance creates fairly-to-overvalued stocks that should be sold, and we have run out of losses to offset them. While the final number is uncertain as of this writing, it is highly probable we will have a distribution to shareholders of a combination of short and long-term gains between 5% and 10% of the current value of your holdings. To be clear, performance is what you net AFTER all expenses and taxes and we try hard to tax manage the fund, but sometimes you cannot squeeze water out of the rock. Going forward, while good things can happen to cheap stocks, its converse is true. It has become much more difficult to find the Westell’s of the world given the stock market’s rebound. You can see it in the disturbing number of air pockets that stocks have hit in the midst of the latest manifestation of the annoying quarterly earnings dance. 3 LETTER TO SHAREHOLDERS (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2013 Quarterly earnings are most often suggestive of nothing, but my sense here is that the massive moves relate to the topic of value versus actual fundamentals versus investor expectations. It does not make us feel better about the torrent of insider selling or about seeing very smart private equity firms selling their holdings back to the public in what one termed as a “nearly biblical opportunity.” Given what we have postulated above, our current choices are several-fold: 1.Sit on your hands (and cash) until there is really something you want to do. To paraphrase Pascal, many investors’ problems stem from an inability to sit quietly in a room and do nothing. I always like to ask: do you remember the third quarter of 2005? Neither do I, and we will unlikely remember the six weeks in which we held a chunk of cash as we transition to our next idea. To revive an old quote from Berkshire Hathaway’s Charles T. Munger: “Experience tends to confirm a long-held belief that being prepared, on a few occasions in a lifetime, to act promptly in scale, in doing some simple and logical thing, will often dramatically improve the financial results of that lifetime. A few major opportunities, clearly recognizable as such, will usually come to those who continuously search and wait, with a curious mind that loves diagnosis involving multiple variables. And then all that is required is a willingness to bet heavily when the odds are extremely favorable, using resources available as a result of prudence and patience in the past.” 2.Run concentrated portfolios. We do not need that many great ideas, and if we avoid making terrible mistakes, the math of a concentrated portfolio can enable good results even in a difficult market. This statement of course embeds both a BIG ‘if’ and an acknowledgement that we are not so blinded by the wonderfulness of our process to suggest that we will not be immune to the receding tide of Federal Reserve policy. While a friend and oppressively successful investor has argued that if you don’t do macro, macro will do you, I continue to retain a successful bias against leaning too hard on one’s ability to read the future. The market looked reasonably priced in June 2007 and grossly overpriced in March 2009 if your methodology simply involved extrapolating the prior 12 months of corporate performance. It is no different now. What continues to worry us most is that we remain in truly uncharted and weird waters as far as global monetary policy. I do attach a non-zero number to the probability that Federal Reserve-created wealth—combined with seemingly global hostility toward business development and wealth creation—is a very disturbing state of affairs that will end badly, a taste of which was recently received upon the utterance of the word “taper.” We find it somewhat stunning that the Federal Reserve is now just waking up to a fact of life with a very, very long history in the economic-political realm—that once one starts spending money for the alleged benefit of others, he/she gets quite attached to the idea and tends to react angrily when the suggestion is made that this should come to an end. Are they SERIOUSLY telling us that they didn’t think through a proper exit plan for Quantitative Easing? I will finish by reiterating the biggest positive we see: investors are still walking scared. Ignoring the speculative leveraged nonsense that passes for day-to-day market activity, a lot of the big money has missed the rally that began in 2009 and plenty of big name investors are still calling for a calamitous future. This is not 2007 when nary a negative voice was to be heard. We also remain convinced that being an owner of businesses—versus being a lender to governments or businesses—will put us on the right side of the next ten years of investing history. We remain confident in our ability to sift through the volatility and put money to work in combinations of business/value/people that make for good long-term, risk-reward propositions. Apropos of the shrill nonsense out of Washington which seems to be consuming all available oxygen around the investment business, we pose the question that we lifted from columnist Caroline Baum of Bloomberg: “How much time do you think Steve Jobs devoted to the debt ceiling?” 4 LETTER TO SHAREHOLDERS (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2013 We appreciate your partnership with our efforts. Best Regards, Jeffrey Bronchick, CFA Chief Investment Officer Shareholder, Cove Street Capital Small Cap Value Fund Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. The fund’s investment objectives, risks, charges and expenses must be considered carefully before investing. The statutory prospectus and summary prospectus contain this and other important information about the investment company, and they may be obtained by calling 1-866-497-0097 or visiting www.covestreetfunds.com. Read it carefully before investing. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Current and future portfolio holdings are subject to risk. Please refer to the Schedule of Investments for a complete list of holdings. Mutual fund investing involves risk. Principal loss is possible. There is no assurance that the investment process will consistently lead to successful results. Value investing involves risks and uncertainties and does not guarantee better performance or lower costs than other investment methodologies. Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. Concentration of assets in a single or small number of issuers, may reduce diversification and result in increased volatility. The Russell 2000® Index measures the performance of the small-cap segment of the U.S. equity universe, representing approximately 10% of the total market capitalization of the Russell 3000® Index and the Russell 2000® Value Index includes those Russell 2000® Index companies with lower price to book ratios and lower forecasted growth values. The Russell 2500™ Value Index measures the performance of the small to mid-cap value segment of the U.S. equity universe. One cannot invest directly in an index. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Any tax or legal information provided is merely a summary of our understanding and interpretation of some of the current income tax regulations and is not exhaustive. Investors must consult their tax advisor or legal counsel for advice and information concerning their particular situation. Neither the Fund nor any of its representatives may give legal or tax advice. The Cove Street Small Cap Value Fund is distributed by Quasar Distributors, LLC. Quasar Distributors, LLC is affiliated with U.S. Bancorp Fund Services LLC. 5 THIS PAGE INTENTIONALLY LEFT BLANK 6 INVESTOR CLASS PERFORMANCE (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2013 7 INSTITUTIONAL CLASS PERFORMANCE (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2013 8 EXPENSE EXAMPLE - SEPTEMBER 30, 2013 (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2013 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, reinvested dividends, or other distributions, and (2) ongoing costs, including management fees; distribution (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (April 1, 2013 – September 30, 2013). ACTUAL EXPENSES For each class, the first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES For each class, the second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. BEGINNING ENDING EXPENSES PAID ACCOUNT VALUE ACCOUNT VALUE DURING PERIOD 4/1/13 9/30/13 4/1/13 - 9/30/13 (1) Investor Class Actual(2) Investor Class Hypothetical (5% annual return before Expenses) Institutional Class Actual(2) Institutional Class Hypothetical (5% annual return before expenses) (1) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.69% and 1.44% for Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. (2) Based on the actual returns for the six-month period ended September 30, 2013 of 12.96% and 13.10% for the Investor Class and Institutional Class, respectively. 9 THIS PAGE INTENTIONALLY LEFT BLANK 10 HOLDINGS PRESENTATION (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2013 TOP 10 EQUITY HOLDINGS (% net of assets) as of September 30, 2013(1) (2) Approach Resources 6.1% SPX 5.4% Forestar Group 4.9% White Mountains Insurance Group 4.7% Global Cash Access Holding 3.9% Emerald Oi 3.3% Westell Technologies, Class A 3.1% Heritage-Crystal Clean 3.0% CoreLogic 2.8% AZZ 2.7% Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Short-term investments are not included. 11 SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2013 COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2013 COMMON STOCKS - 94.0% Shares Value CONSUMER DISCRETIONARY - 19.3% Cherokee $ Harman International Industries HSN Live Nation Entertainment * Orient-Express Hotels, Class A * R.G. Barry Remy International Washington Post, Class B ENERGY - 14.2% Apco Oil & Gas International * Approach Resources * Carbon Natural Gas * (a) Crosstex Energy Emerald Oil * FINANCIAL SERVICES - 24.2% CoreLogic * Fair Isaac Forestar Group * Global Cash Access Holdings * Hallmark Financial Services * Signature Group Holdings * Symetra Financial White Mountains Insurance Group HEALTH CARE - 2.5% Teleflex MATERIALS + PROCESSING - 2.3% Greif, Class B PRODUCER DURABLES - 16.2% Avid Technology GP Strategies * GrafTech International * Heritage-Crystal Clean * SPX 12 SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2013 COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2013 COMMON STOCKS - 94.0% (continued) Shares Value TECHNOLOGY - 15.3% Avid Technology * $ GSI Group * NeuStar, Class A * PMC-Sierra * VeriFone Systems * Westell Technologies, Class A * Total Common Stocks (Cost $38,942,948) SHORT-TERM INVESTMENT - 8.0% Fidelity Institutional Government Portfolio, 0.01% ^ (Cost $4,170,646) TOTAL INVESTMENTS - 102.0% Total Investments - 102.0% (Cost $43,113,594) Other Assets and Liabilities, Net - (2.0%) ) Total Net Assets - 100.0% $ * Non-income producing security. (a) Security considered illiquid and is categorized in Level 2 of the fair value hierarchy. See notes 2 and 3 in Notes to Financial Statements. ^ Variable Rate Security - The rate shown is the rate in effect as of September 30, 2013. See Notes to Financial Statements. 13 STATEMENT OF ASSETS AND LIABILITIES - SEPTEMBER 30, 2013 COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2013 ASSETS: Investments, at value (cost $43,113,594) $ Receivable for capital shares sold Dividends and interest receivable Prepaid expenses Total assets LIABILITIES: Payable for investment securities purchased Payable for capital shares redeemed Payable to investment adviser Payable for fund administration & accounting fees Payable for compliance fees Payable for custody fees Payable for transfer agent fees & expenses Payable to trustees Accrued distribution fees Accrued expenses Total liabilities 1,100,388 NET ASSETS $ 51,877,311 NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net realized gainon investments Net unrealized appreciation on investments Net Assets $ Investor Class Institutional Class Net Assets $ $ Shares issued and outstanding(1) Net asset value, redemption price and offering price per share(2) $ $ Unlimited shares authorized A redemption fee of 2.00% is assessed against shares redeemed within 60 days of purchase. See Notes to the Financial Statements. 14 STATEMENT OF OPERATIONS - FOR THE YEAR ENDED SEPTEMBER 30, 2013 COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2013 INVESTMENT INCOME: Dividend income $ Interest income Total investment income EXPENSES: Investment adviser fees(See Note 4) Fund administration & accounting fees(See Note 4) Transfer agent fees(See Note 4) Federal & state registration fees Audit fees 15,496 Compliance fees(See Note 4) Legal fees Trustee fees(See Note 4) Postage & printing fees Other 6,452 Custody fees(See Note 4) Distribution fees: Investor Class Total expenses before reimbursement Less: Reimbursement from investment adviser (See Note 4) ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINON INVESTMENTS: Net realized gain on investments Net change in unrealized appreciation on investments 4,072,422 Net realized and unrealized gain on investments 9,631,982 NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements. 15 STATEMENT OF CHANGES IN NET ASSETS COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2013 Year Ended Year Ended September 30, September 30, OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Investor Class: (1) Proceeds from shares sold Cost of shares issued in exchange for Class N – Proceeds from reinvestment of distributions – – Payments for shares redeemed ) ) Redemption fee – Increase in net assets from Investor Class transactions Institutional Class: Proceeds from shares sold Proceeds from reinvestment of distributions – – Payments for shares redeemed ) ) Increase in net assets from Institutional Class transactions Class N: (Note 1) Proceeds from shares sold – – Proceeds from reinvestment of distributions – – Cost of shares exchanged for Investor Class shares – ) Payments for shares redeemed – ) Decrease in net assets from Class N transactions – ) Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS (from net investment income): Investor Class: (1) Institutional Class: – – Class N: – – Total distributions to shareholders – – TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of year, including accumulated net investment loss of $0 and $(108,617), respectively $ $ Prior to January 23, 2012, Investor Class shares were known as Class R shares. See Notes to the Financial Statements. 16 FINANCIAL HIGHLIGHTS (for a Fund share outstanding throughout the period) COVE STREET CAPITAL SMALL CAP VALUE FUND | Annual Report 2013 INVESTOR CLASS(1) Year Ended September 30, PER SHARE DATA: Net asset value, beginning of period $ Investment operations: Net investment income (loss) ) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: Dividends from net investment income – – ) ) ) Dividends from net capital gains – Total distributions – – ) ) ) Paid-in capital from redemption fees – Net asset value, end of period $ TOTAL RETURN % % )% % % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement % After expense reimbursement % Ratio of net investment income (loss) to average net assets: After expense reimbursement )% )% )% % % Portfolio turnover rate 72
